Order denying motion to vacate order of arrest affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur. George C. Manning, Jr., as Receiver of the Property of Harry Drapkin, Judgment Debtor, Respondent, v. Annie Drapkin, Appellant.— Order reversed on the law, with ten dollars costs and disbursements, and motion to punish defendant for contempt denied, with ten dollars costs. In our opinion, the plaintiff in this action, as receiver in supplementary proceedings of a judgment debtor, is not an officer of the court within the meaning of section 505, subdivision 4, of the Civil Practice Act. (General Electric Co. v. Sire, 88 App. Div. 498; Cowen v. Gruber, 176 id. 905; Matter of Hess, 48 Hun, 586.) Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur. (See ante, p. 778.)